UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811- 05276 ­­ Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/11 is included with this Form. ¢ Value Line Strategic Asset Management Trust Annual Report To Contractowners Stephen E. Grant, Portfolio Manager (right) Jeffrey D. Geffen, Director of Fixed Income(left) Objective: High total investment return consistent with reasonable risk Inception Date: October 1, 1987 Net Assets at December 31, 2011: Portfolio Composition at December 31, 2011: (Percentage of Total Net Assets) Equity 79.5% Fixed Income 19.5% Cash & Other Assets - Net 1.0% An Update from Fund Management (Unaudited) We are pleased to report that the Value Line Strategic Asset Management Trust (the “Trust”) earned a total return of 3.68% for the year ending December 31, 2011. That compared with a total return of 2.11% for the Standard & Poor’s 500 Stock Index and a total return of 8.74% for the Barclays Capital U.S. Government/Credit Bond Index. Lipper Inc., an independent mutual fund advisory service reports that the Trust has widely outperformed its peer group for the one, three, five and ten year periods ending December 31, 2011. For one year, the Trust beat 93% of its peers; for three years, 87%; for five years, 98%; and for ten years, 91%. Morningstar, another independent mutual fund advisory service, gives the Trust an Overall rating of Four Stars, based upon a Return rating of Above Average and a Risk rating of Low. In allocating assets, we are guided by Value Line’s proprietary stock market model, incorporating various economic and financial variables. The Trust began 2011 with about 70% of assets invested in stocks and finished the year with a stock allocation of just under 80%, as we redeployed cash to take advantage of short-term sell-offs in the stock market. Meanwhile, the allocation to bonds remained near 20% of the portfolio during the year. In selecting stocks, we rely on the Value Line Timeliness Ranking and Performance Ranking Systems. These proprietary systems favor companies with strong relative earnings momentum and strong relative stock price momentum. The stock portion of the portfolio is well diversified, with approximately 200 holdings representing all economic sectors and company sizes. In 2011, the Trust avoided the losing stocks in the banking industry, and also benefited from superior stock selection in the materials sector. As for the bond portion of the portfolio, we always invest in high-quality issues. Holdings are currently diversified across the investment-grade spectrum, in U.S. government, mortgage-backed and corporate issues. On the maturity spectrum, the Trust is currently emphasizing the intermediate term, representing moderate interest-rate risk that is about equal to that of the Trust’s benchmark index. It’s noteworthy that the Trust’s average annual total return of 9.36% since inception in 1987 has been achieved while holding a significant portion of assets in bonds and cash, which has limited the risk exposure of our shareholders. Stephen E. Grant has been lead portfolio manager of the Trust since 1991, while industry veteran Jeffrey D. Geffen has overseen the Trust’s bond portfolio since 2001. Thank you for investing with us. Top Ten Holdings (As of 12/31/2011) (Unaudited) Percentage of Company Total Net Assets Government National Mortgage Association, 5.50%, 8/20/37 1.91% SLM Corp. MTN, 5.01%, 4/1/14 1.75% Alexion Pharmaceuticals, Inc. 1.52% FMC Technologies, Inc. 1.40% U.S. Treasury Bonds, 6.13%, 11/15/27 1.39% AMETEK, Inc. 1.37% Ecolab, Inc. 1.17% Praxair, Inc. 1.07% Henry Schein, Inc. 1.05% IDEXX Laboratories, Inc. 1.03% About information in this report: • It is important to consider the Trust’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. • The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. The Barclays Capital U.S. Government/Credit Bond Index is an unmanaged index that is generally considered to be representative of U.S. government and corporate bond market activity. Index returns are provided for comparative purposes. Please note that the indices are not available for direct investment and their returns do not reflect the fees and expenses that have been deducted from the Trust. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 1 ¢ Value Line Strategic Asset Management Trust Annual Report To Contractowners Equity Sector Weightings vs. Index (As of 12/31/2011) (Unaudited) Average Annual Total Returns (For periods ended 12/31/2011) (Unaudited) 1 3 5 10 Since Inception Yr Yrs Yrs Yrs 10/01/1987 Value Line Strategic Asset Management Trust % S&P 500 Index % % )% % % Barclays Capital U.S. Government/Credit Bond Index % All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call us at (800) 221-3253 or visit our website at www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Trust expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Trust will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contract owner may pay on distributions or redemption of units. Growth of a Hypothetical $10,000 Investment (Unaudited) To give you a comparison, the chart below shows the performance of a hypothetical $10,000 investment made 10 years ago in the Value Line Strategic Asset Management Trust to that of the S&P 500 Index and Barclays Capital U.S. Government/Credit Bond Index (the “Indices”). The returns of the Indices do not include the fees and expenses of the Trust, but do include the reinvestment of dividends. 2 VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST ¢ Value Line Strategic Asset Management Trust Annual Report To Contractowners Trust Expenses (Unaudited) By investing in the Trust, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Trust expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on July 1, 2011 and held for six months ended December 31, 2011. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Value Account Value Paid During Annualized July 1, 2011 December 31, 2011 Period* Expense Ratio Actual $ $ $ % Hypothetical (5% return before expenses) $ $ $ % * Expenses are equal to the Trust’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184/365 (to reflect the Trust’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 3 ¢ Value Line Strategic Asset Management Trust Schedule of Investments December 31, 2011 Shares Value Common Stocks — 79.5% Consumer Discretionary — 13.1% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Coach, Inc. Coinstar, Inc. * Crocs, Inc. * Darden Restaurants, Inc. DIRECTV Class A * Domino’s Pizza, Inc. * DSW, Inc. Class A Fossil, Inc. * Genuine Parts Co. Guess?, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * Lululemon Athletica, Inc. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Priceline.com, Inc. * PVH Corp. Ralph Lauren Corp. Signet Jewelers Ltd. Starbucks Corp. TJX Companies, Inc. (The) Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Williams-Sonoma, Inc. Wolverine World Wide, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 5.4% British American Tobacco PLC ADR Bunge Ltd. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. Mead Johnson Nutrition Co. PepsiCo, Inc. Ruddick Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Shares Value Energy — 4.0% Cabot Oil & Gas Corp. $ Concho Resources, Inc. * Devon Energy Corp. EQT Corp. FMC Technologies, Inc. * McDermott International, Inc. * Oil States International, Inc. * Rosetta Resources, Inc. * SM Energy Co. World Fuel Services Corp. Financials — 4.8% Affiliated Managers Group, Inc. * AFLAC, Inc. Ameriprise Financial, Inc. Arch Capital Group Ltd. Bank of Montreal BlackRock, Inc. Eaton Vance Corp. HCP, Inc. M&T Bank Corp. ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. Health Care — 11.5% Alexion Pharmaceuticals, Inc. * Allergan, Inc. Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Pharmasset, Inc. * SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B WellPoint, Inc. West Pharmaceutical Services, Inc. 4 See Notes to Financial Statements. ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2011 Shares Value Industrials — 19.5% Actuant Corp. Class A $ Acuity Brands, Inc. AMETEK, Inc. Babcock & Wilcox Co. * BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Exelis, Inc. FedEx Corp. Flowserve Corp. General Dynamics Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Polypore International, Inc. * Precision Castparts Corp. Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. Xylem, Inc. Information Technology — 9.0% Accenture PLC Class A Acme Packet, Inc. * Activision Blizzard, Inc. Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. * ANSYS, Inc. * Apple, Inc. * Aruba Networks, Inc. * Avago Technologies Ltd. Baidu, Inc. ADR * Cavium, Inc. * Check Point Software Technologies Ltd. * Shares Value Information Technology — 9.0% (Continued) Cognizant Technology Solutions Corp. Class A * $ CommVault Systems, Inc. * Concur Technologies, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * j2 Global, Inc. Rackspace Hosting, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Teradata Corp. * TIBCO Software, Inc. * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * Materials — 8.5% Air Products & Chemicals, Inc. Airgas, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. Celanese Corp. Series A CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. Greif, Inc. Class A NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) Telecommunication Services — 2.0% American Tower Corp. Class A Crown Castle International Corp. * SBA Communications Corp. Class A * Utilities — 1.7% ITC Holdings Corp. NSTAR Oneok, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $156,799,252) See Notes to Financial Statements. 5 ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2011 Principal Amount Value U.S. Government Agency Obligations — 7.4% $ Federal Home Loan Mortgage Corp., 4.00%, 12/15/13 $ Federal Home Loan Mortgage Corp., 5.00%, 1/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 11/1/21 Federal Home Loan Mortgage Corp., 5.50%, 4/15/22 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal National Mortgage Association, 4.00%, 8/1/14 Federal National Mortgage Association, 4.00%, 4/1/24 Federal National Mortgage Association, 4.00%, 3/1/25 Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 3.50%, 7/1/26 Federal National Mortgage Association, 4.00%, 7/1/26 Federal National Mortgage Association, 4.50%, 7/1/40 Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 9/1/40 Federal National Mortgage Association, 4.50%, 10/1/40 Federal National Mortgage Association, 4.50%, 2/1/41 Federal National Mortgage Association, 4.50%, 3/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Principal Amount Value U.S. Government Agency Obligations — 7.4% (Continued) $ Federal National Mortgage Association, 4.50%, 4/1/41 $ Federal National Mortgage Association, 4.50%, 4/1/41 Government National Mortgage Association, 5.50%, 1/15/36 Government National Mortgage Association, 4.25%, 2/20/37 Government National Mortgage Association, 5.50%, 8/20/37 Government National Mortgage Association, 3.00%, 4/16/39 Total U.S. Government Agency Obligations (Cost $22,569,575) U.S. Treasury Obligations — 3.5% U.S. Treasury Notes, 1.88%, 7/15/13 (1) U.S. Treasury Notes, 2.25%, 7/31/18 U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 3.63%, 2/15/21 U.S. Treasury Notes, 2.13%, 8/15/21 U.S. Treasury Bonds, 6.13%, 11/15/27 U.S. Treasury Bonds, 4.50%, 5/15/38 U.S. Treasury Bonds, 4.38%, 5/15/40 Total U.S. Treasury Obligations (Cost $9,087,381) Corporate Bonds & Notes — 8.6% Communications — 1.2% AT&T, Inc., 2.50%, 8/15/15 BellSouth Corp., 5.20%, 9/15/14 Time Warner, Inc., 4.70%, 1/15/21 Consumer, Non-cyclical — 0.8% Coca-Cola Enterprises, Inc., 3.50%, 9/15/20 JM Smucker Co. (The), 3.50%, 10/15/21 Medco Health Solutions, Inc., 2.75%, 9/15/15 Energy — 0.7% Halliburton Co., Fixed, 6.15%, 9/15/19 NextEra Energy Capital Holding, Inc., 2.55%, 11/15/13 6 See Notes to Financial Statements. ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2011 Principal Amount Value Financial — 3.3% $ Berkshire Hathaway, Inc., 3.75%, 8/15/21 $ General Electric Capital Corp. MTN, 3.35%, 10/17/16 Goldman Sachs Group, Inc. (The), 1.02%, 3/22/16 (2) JPMorgan Chase & Co., 3.45%, 3/1/16 SLM Corp. MTN, 5.01%, 4/1/14 (2) Wachovia Corp., 0.82%, 6/15/17 (2) Industrial — 2.0% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Caterpillar, Inc., 3.90%, 5/27/21 Lockheed Martin Corp., 4.25%, 11/15/19 Noble Holding International Ltd., 3.05%, 3/1/16 Snap-On, Inc., 4.25%, 1/15/18 Tyco International Finance SA, 3.75%, 1/15/18 Technology — 0.3% Hewlett-Packard Co., 2.20%, 12/1/15 Principal Amount Value Utilities — 0.3% $ Commonwealth Edison Co., 4.00%, 8/1/20 $ Total Corporate Bonds & Notes (Cost $27,157,643) Total Investments — 99.0% (Cost $215,613,851) $ Cash And Other Assets In Excess Of Liabilities—1.0% Net Assets —100.0% $ Net Asset Value Per Outstanding Share ($319,894,365 ÷ 17,272,966 shares outstanding) $ * Non-income producing. Treasury Inflation-Protection Security (TIPS) The rate shown on floating rate securities is the rate at the end of the reporting period. The rate changes monthly. ADR American Depositary Receipt. MTN Medium Term Note. See Notes to Financial Statements. 7 ¢ Value Line Strategic Asset Management Trust Statement of Assets and Liabilities December 31, 2011 ASSETS: Investment securities, at value (Cost - $215,613,851) $ Cash Receivable for securities sold Interest and dividends receivable Other Prepaid expenses Receivable for trust shares sold Total Assets LIABILITIES: Payable for trust shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 17,272,966 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value Per Outstanding Share ($319,894,365 ÷ 17,272,966 shares outstanding) $ Statement of Operations For the Year Ended December 31, 2011 INVESTMENT INCOME: Interest $ Dividends (net of foreign withholding tax of $26,296) Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Trustees' fees and expenses Custodian fees Insurance Printing and postage Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income NET REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND FOREIGN EXCHANGE TRANSACTIONS: Net Realized Gain Change in Net Unrealized Appreciation/ (Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions NET INCREASE IN NET ASSETS FROM OPERATIONS $ 8 See Notes to Financial Statements. ¢ Value Line Strategic Asset Management Trust Statement of Changes in Net Assets Years Ended December 31, Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed ) ) Net decrease in net assets from trust share transactions ) ) Total Decrease in Net Assets ) ) NET ASSETS: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 9 ¢ Value Line Strategic Asset Management Trust Financial Highlights Selected data for a share of beneficial interest outstanding throughout each year: Years Ended December 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — ) ) ) Total distributions ) Net asset value, end of year $ Total return* % % % )% % Ratios/Supplemental Data: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets(1) % %(3) % % % Ratio of expenses to average net assets(2) % %(4) % % % Ratio of net investment income to average net assets % Portfolio turnover rate 28
